Citation Nr: 1419063	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.  

2.  Entitlement to service connection for a bilateral foot disorder, to include tinea pedis, claimed as athlete's foot.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a right shoulder rotator cuff disability.  

6.  Entitlement to service connection for a left shoulder rotator cuff disability.  

7.  Entitlement to service connection for an eye disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, a hearing was held before a Decision Review Officer at the RO.  A videoconference hearing was held in May 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  Copies of the transcripts of the hearings are of record.  

The Veteran has raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Other than the issue of entitlement to service connection for a left wrist disorder which is granted below, the additional issues on appeal are being REMANDED for additional evidentiary development.  The claims are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

There is competent evidence that supports a finding that chronic left wrist sprain and tendonitis are the result of active duty.  


CONCLUSION OF LAW

The criteria for service connection for left wrist sprain and tendonitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim of entitlement to service connection for a left wrist disorder in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  Wrist sprain and tendonitis are not recognized as chronic disorders in 38 C.F.R. § 3.309(a).

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The service treatment records (STRs) reflect that the Veteran was seen in October 1973 with a 5-6 year history of bilateral wrist pain when lifting.  He was told by a doctor to wear wrist supports, but "Sgt [sic] won't let pt [sic]wear supports."  The Veteran was seeking a written statement from the doctor that he could wear these supports (which was provided).  The Veteran received a physical profile in July 1975 due to a sore right wrist.  At time of service separation examination in April 1978, no wrist disorders were complained of or diagnosed.  

The Veteran filed a claim for various conditions, to include the bilateral wrists, in February 2009.  

When examined by VA on May 1, 2009, the Veteran reported that his wrist problems started during service and had worsened over time.  He now experienced bilateral wrist pain which interfered with his ability to lift.  His pain was primarily activity related.  He was employed as a factory worker and this resulted in limitations with lifting on the job.  He had had to discontinue martial arts due to his wrist limitations.  He wore wrist braces in order to control the pain.  On examination, the right wrist was tender but the left was not.  X-rays of the wrists were negative.  Following evaluation of the wrists, the diagnosis was chronic sprain and tendonitis in both wrists.  It was this examiner's opinion that it was more likely than not that the Veteran's present wrist problems were related to military service.  While he did not review the file, he "gave credence" to the Veteran who gave a clear and consistent history of repetitive trauma to both wrists while on active duty.  

A second VA examination was conducted on May 27, 2009, by the same VA physician.  This examiner reviewed the claims file and noted that the Veteran was seen for bilateral wrist complaints during service, but that no such wrist problems were noted at service separation.  On this occasion, the VA examiner opined that the right wrist problems were related to his active service but the left wrist complaints were not.  His rationale for the change in his opinion was that the STRs document a history of right wrist pain over several years, "although it should be questioned whether or not the veteran actually had been suffering wrist pain for 5-6 years."  The STRs also documented that he was given a profile for the right wrist, but not the left.  He concluded that in view of the fact that the STRs did not contain reference to the left wrist, it was less likely than not that the Veteran's present left wrist problems were directly related to military service.  

In a June 2009 rating decision, service connection was granted for chronic right wrist sprain and tendonitis, but service connection was denied for a left wrist disability.  

Subsequently dated VA records (through May 2013) show that the Veteran continues to have bilateral wrist pain.  As already noted, he contends (in statements of record and in testimony) that his left wrist problems are related to active service activities to include extensive boxing.  


Analysis

As noted above, service connection for chronic right wrist sprain and tendonitis has been granted, primarily based on the fact that the Veteran's right wrist problems were noted during service.  Service connection for left wrist problems was denied primarily based on the fact that the examiner opined that left wrist complaints were not evident during service.  However, as summarized earlier, while the Veteran's inservice disability profile listed the right wrist only, his inservice complaints (in October 1973) involved both wrists.  Here, the Board finds the examiner's second VA opinion in May 2009 to be problematic.  While he concluded that only right wrist problems were of service origin, noting that only right wrist problems were recorded during service, this is not actually what is reflected in the record.  As noted above, the Veteran reported a long history of bilateral wrist problems during service.  To grant service connection for only the right wrist when he also had inservice left wrist complaints seems inconsistent and paradoxical.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds a causal relationship between current left wrist chronic sprain and tendonitis and inservice activities because the evidence is in equipoise.  


ORDER

Service connection for left wrist sprain and tendonitis is granted.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that the remaining claims of entitlement to service connection for foot disorders, to include tinea pedis/athlete's foot, bilateral knee and shoulder disorders, and an eye disorder, must be remanded for additional development action.  

Review of the STRs reflects that the Veteran was seen on one occasion (March 1975) for possible athlete's foot.  He was not seen for knee, shoulder, or eye problems.  However, after filing his service connection claims in February 2009 for foot disorders, to include tinea pedis/athlete's foot, and knee and eye disorders, and in March 2010 for shoulder disorders, he has claimed that he has current associated disorders that are of service origin.  It is his primary contention that his foot problems started in service and continue to this day.  Similarly, his orthopedic and eye complaints (primarily blurred vision) are of service origin and resulted either from his drill team exercises or from his many boxing matches and training.  In the alternative as to his eye disorder, he claims that he has a piece of metal embedded in his eye as a result of an incident at the motor pool during service.  Although he did not receive medical attention for any of his problems except athlete's foot during service, he asserts that that is where they began.  He did not seek treatment during service because he did not want to endanger his place on the boxing team by complaining about physical problems.  

VA records from 2009 through May 2013 are of record.  A history of treatment with creams for skin problems of the feet is indicated.  While X-rays of the shoulders in November 2009 were negative, X-rays of the knees showed mild degenerative joint disease (DJD).  Records from 2009 show that the Veteran was a glaucoma suspect although no specific eye disorder was indicated at that time or in subsequently dated records.  It is noted that when computerized tomography (CT) scan of the head was conducted in September 2010, no intracranial abnormalities were noted.  There was suggestion of a small foreign body related to the right orbit.  

Review of more recent VA Virtual records, (e.g., May 2013), show that the Veteran's multi joint complaints continued.  Knee arthralgia was diagnosed at this time.  He continued to report shoulder pain and skin problems of the feet.  Suspected glaucoma was again noted.  

It is the Board's conclusion that opinions should be obtained regarding the nature and etiology of skin disorders of the feet, knee and shoulder disorders, and an eye disorder.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

At the May 2012 hearing, it was noted that the Veteran had recently been awarded Social Security Administration (SSA) benefits.  These records are not included in the claims file.  He also indicated that he continued to be seen at VA facilities (Rock Hill and  the VA Medical Center in Columbia, South Carolina) for his physical complaints.  A request or requests for these treatment records must be made, all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request or requests are unsuccessful.  

Compliance with the duty to assist requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(e)(1) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as necessary to obtain VA treatment records regarding the Veteran dated from May 2013 to present.  Associate all records received with the paper or electronic claims file.  

2.  Make as many requests as necessary to obtain complete SSA records, including all disability determinations as well as the medical records upon which such decision was based, regarding the Veteran.  Associate all records received with the paper or electronic claims file.  

3.  Following completion of the development requested above, schedule the Veteran for a VA examination as to the nature and etiology of any skin-related disorder(s) of the feet, to include tinea pedis/ athlete's foot.  All necessary tests should be conducted.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his STRs, lay assertions, and the pertinent medical evidence.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any skin-related disorder(s) of the feet, to include tinea pedis/ athlete's foot, is of service onset or otherwise related thereto.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany any opinion provided.  If he or she is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

4.  Following completion of the development requested in paragraphs 1-2, above, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed chronic disabilities of the knees (diagnosed in 2009 as DJD and in 2013 as arthralgia) and shoulders (claimed as rotator cuff disorders).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his STRs, lay assertions, and the pertinent medical evidence.  

All tests and studies deemed necessary by the examiner should be performed.  After physically examining the Veteran and reviewing the claims file, the examiner should address the following questions:

a) Are the Veteran's complaints of joint pain in the knees and shoulders symptoms of a chronic orthopedic disability such as DJD/arthritis of the knees or shoulders (or in the case of the shoulders, a rotator cuff disorder)?  The Board again notes that the Veteran was diagnosed with mild degenerative changes in the knees in 2009 while X-rays of the shoulders were negative.  In May 2013, pain in the knees and shoulder joints was noted, but the only diagnosis was knee arthralgia.  

b) If a chronic orthopedic knee or shoulder disability is diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is etiologically related to any incident of the Veteran's active duty service, to include his drill team activities and/or his boxing activities from 1974 to 1977?  The examiner must also specifically acknowledge and discuss the lack of medical evidence reflecting continuity of knee or shoulder symptoms after service until approximately 2009, to include whether current diagnoses of knee or shoulder disorders are likely related to activities of service or are related to the development of new and separate conditions unrelated to alleged inservice injuries.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examination report should include a full rationale (i.e. explanation of the examiner's conclusions) with specific reference to evidence in the claims file.  If he or she is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

5.  Following completion of the development requested in paragraphs 1-2, above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed eye disorder(s).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his STRs, lay assertions, and the pertinent medical evidence.  

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an eye disorder (to include residuals of a retained foreign body in the right orbit or glaucoma) attributable to service?  

The examination report should include a full rationale (i.e. explanation of the examiner's conclusions) with specific reference to evidence in the claims file.  If he or she is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

6.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims, to include consideration of the claims for service connection for foot disorders, to include tinea pedis/ athlete's foot, bilateral knee disorders, bilateral shoulder disorders, and an eye disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


